Citation Nr: 0124456	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.   01-03 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
laryngitis based on an initial award.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from May 1965 to August 
1968 and from November 1990 to March 1991, including service 
in Southwest Asia in support of Desert Shield/Desert Storm.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted service connection for 
laryngitis and assigned an initial rating of 10 percent to 
the disability.  The veteran disagreed with the 10 percent 
rating.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran's laryngitis is manifested by hoarseness, 
swelling, and benign polyps.  

CONCLUSION OF LAW

The criteria for an initial 30 percent rating for laryngitis 
since the effective date of the grant of service connection, 
under both the regulations in effect prior to and since 
October 7, 1996, have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.97 Diagnostic Code 6516 (1996 & 2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Specifically, the Board finds that the April 2001 statement 
of the case, provided to both the veteran and his 
representative, specifically satisfies the requirement at § 
5103 of the new statute in that it clearly notifies the 
veteran and his representative of the evidence necessary to 
substantiate his claim.  Additionally, the Board finds that 
the duties to assist provided under the new statute at § 
5103A have also been fulfilled in that all evidence and 
records identified by the veteran as plausibly relevant to 
his pending claim have been collected for review, VA 
examinations were provided, and VA medical records were 
obtained and associated with the claims folder.  No further 
assistance is necessary to comply with the requirements of 
this new legislation, or any other applicable rules or 
regulations regarding the development of the pending claim.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  

In September 1992, the veteran submitted a statement to VA 
contending that he had developed problems with his voice 
while on active duty during Desert Shield/Desert Storm and 
that he was currently being treated for hoarseness.  Service 
connection for laryngitis was granted in April 1999, 
effective from September 1992, and a 10 percent rating was 
assigned.  He was notified of the decision and, in July 1999, 
he advised the RO of his dissatisfaction with the initial 10 
percent rating.  As the veteran has expressed his 
dissatisfaction with the initial rating assigned at the time 
of the grant of service-connection for laryngitis, the Board 
has recharacterized the issue as involving the propriety of 
the assignment of the initial rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  Where the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 119.  

The veteran's laryngitis is evaluated under Diagnostic Code 
6516 of VA's Schedule for Rating Disabilities, which pertains 
to diseases of the respiratory system, in the veteran's case, 
specifically to chronic laryngitis.  See 38 C.F.R. § 4.97.  
By regulatory amendment effective October 7, 1996, changes 
were made to the schedular criteria for evaluating 
respiratory disorders, including chronic laryngitis.  Where 
the law or regulations governing a claim change while the 
claim is pending, as in the veteran's case, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In deciding such case, the Board must determine 
whether the previous or revised version is more favorable to 
the veteran.  However, if the revised version is more 
favorable, the retroactive reach of that regulation can be no 
earlier than the effective date of the change, and the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  See 
38 U.S.C.A. § 5110(g); see also VAOPGCPREC 3-2000 (2000).  

In the veteran's case, neither version is more advantageous 
to the veteran in that the criteria for a 30 percent initial 
rating for his service-connected laryngitis have been met 
under both the regulatory version in effect prior to and 
since October 7, 1996.  Hence, there is no due process bar 
for the Board to proceed with the appeal even though the RO 
considered the initial rating evaluation for laryngitis under 
only the current regulations.  

Under the regulations in effect prior to October 7, 1996, a 
10 percent rating is warranted for moderate laryngitis 
manifested by catarrhal inflammation of the cords or mucous 
membrane, and moderate hoarseness.  A 30 percent rating is 
warranted for severe laryngitis manifested by marked 
pathological changes, such as inflammation of the cords or 
mucous membrane, thickening or nodules of cords or submucous 
infiltration, and marked hoarseness.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6516 (1996).  

Effective October 7, 1996, a 10 percent rating is warranted 
for chronic laryngitis manifested by hoarseness with 
inflammation of the cords or mucous membrane.  A 30 percent 
rating is warranted for chronic laryngitis manifested by 
hoarseness with thickening or nodules of the cords, polyps, 
submucous infiltration, or pre-malignant changes on biopsy.  
See 38 C.F.R. § 4.97, Diagnostic Code 6516 (2001).

During the veteran's most recent period of active duty 
service, he was seen for bronchitis in December 1990 and for 
an upper respiratory infection in January 1991.  Post-
service, his VA outpatient treatment records show that he was 
complaining of hoarseness in April 1991.  A laryngoscopy 
revealed diffuse erythema and edema of the false cords in 
July 1991, with similar findings made in October 1991 noting 
erythema and edema of the false cords, which were hiding a 
good view of the true cords.  Each time laryngitis was 
diagnosed.  

During the veteran's VA Persian Gulf War registry examination 
of February 1993, he complained of loosing his voice after 
two or three minutes of speaking.  Examination found 
edematous false vocal cords.  

The veteran's VA outpatient treatment records for June 1994 
to September 1995 reflect that he was seen for complaints of 
loosing his voice after five to ten minutes of speaking and 
hoarseness.  

The veteran's private outpatient treatment records for 
January 1993 to July 1999 show that in January 1993 
fiberoptic laryngoscopy showed polypoid degeneration of the 
anterior portion of both vocal cords with some erythema 
running up the right side on the false vocal cord and 
supraglottic area.  In December 1995, he was seen for 
complaints that his voice was deteriorating.  Mirror 
examination revealed bilateral vocal cord polyps, larger on 
the right than on the left.  A polysomnogram was suggested.  
The veteran's treating physician, in a June 1999 letter, 
essentially related that he had initially seen the veteran in 
January 1993 with a two-year history of hoarseness.  At that 
time, he was first noted to have vocal cord polypoid disease.  
In July 1999, examination revealed a right vocal cord polyp.  
After review of his previous laryngoscopy videotape, medical 
opinion was that the polyp had changed in character.  It was 
now more inflamed and somewhat larger.  Microlaryngoscopy and 
removal of the vocal cord polyp were suggested.  In July 
1999, those procedures were performed.  In a July 1999 
statement, the treating physician related that, following 
those procedures, pathology revealed a benign polyp.  

During the veteran's VA examination of February 2000, he 
complained of experiencing hoarseness and that his voice 
deteriorates throughout the day.  He stated that he worked in 
an office atmosphere, but that he uses his voice frequently 
on the telephone and at meetings.  On voice rating severity 
scale, he was within normal limits for the categories of 
nasal resonance, oral resonance, rate of speech, and prosody.  
He spoke on the lower registers of his pitch range and 
glottal fry was present at the end of utterances.  In 
conversation, he used a quiet voice, but was audible and 
easily understandable.  He was able to use both high and low 
pitches, to whisper, and to use a tightened voice quality.  
The diagnoses were vocal cord polyp, benign, and obstructive 
sleep apnea.  

The reports of the veteran's VA outpatient treatment reports 
for January 2000 through November 2000 show that he was seen 
for hearing loss, cardiac condition, chronic fatigue, 
hypertension, and sleep disturbance.  

Applying the relevant law and regulation applicable prior to 
October 7, 1996, a 30 percent rating is appropriate under 
Diagnostic Code 6516.  Medical evidence in July 1991 and 
October 1991 revealed diffuse erythema and edema of the false 
cords; fiberoptic laryngoscopy showed polypoid degeneration 
of the anterior portion of both vocal cords and some erythema 
in early 1993.  Since October 7, 1996, swelling of the vocal 
cords has been shown, as well as polyps.  In fact, the 
veteran underwent microlaryngoscopy and removal of a right 
vocal cord polyp in July 1999.  Under either the prior 
regulations or the current criteria, a 30 percent rating is 
warranted for hoarseness with thickening or polyps, given the 
medical evidence available since the regulation changes in 
October 1996.  

At this point, the Board notes that under both the 
regulations in effect prior to and since October 7, 1996, a 
30 percent rating is the maximum schedular rating available 
under Diagnostic Code 6516.  In the absence medical evidence 
of showing greater severity, such as tuberculous laryngitis, 
a total laryngectomy, aphonia or residuals of laryngeal 
trauma, no higher disability rating is possibly available 
under Diagnostic Codes 6515, 6518, 6519, or 6520.  See 
38 C.F.R. § 4.97.  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment (beyond that contemplated by the 
schedular criteria), to suggest that the veteran is not 
adequately compensated by the regular rating schedule.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 36-97.  Although the veteran contends that he has 
had to transfer positions within his employment due to the 
problems he has been having with his voice, to include lost 
opportunities for advancement and higher salary, recent VA 
examination found that he was easily understood, quiet but 
audible, and easily understandable.  Further, aside from his 
allegation of being hampered in his employment, he has not 
presented any evidence that he has been adversely affected in 
his employment due to his voice.  

Accordingly, the Board finds that the evidence more closely 
approximates the criteria for a 30 percent evaluation from 
the time of the grant of service connection.  In reaching 
this decision, the Board has considered the appropriateness 
of the initial rating for laryngitis under the applicable 
criteria in conjunction with the submission of additional 
evidence at various times while the appeal was pending.  


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial assignment of a 30 percent 
evaluation for laryngitis is granted.  


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

